COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


WELLS FARGO ARMORED
AND
BIRMINGHAM FIRE INSURANCE COMPANY OF PENNSYLVANIA

v.   Record No. 2577-94-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
WILLIAM O. CARTER, JR.                            MAY 23, 1995


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (John C. Johnson; Monica L. Taylor; Gentry, Locke,
            Rakes & Moore, on brief), for appellants.

            (Richard M. Thomas; Rider, Thomas, Cleaveland,
            Ferris & Eakin, on brief), for appellee.



     Wells Fargo Armored and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that the cervical

condition of William O. Carter, Jr., was causally related to

Carter's compensable October 20, 1992 injury by accident.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
not be disturbed on appeal if there is credible evidence to

support the finding."    Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).    "A question raised by

conflicting medical opinion is a question of fact."     Commonwealth

v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986).

     The commission found that Carter's cervical condition was

causally related to his compensable October 20, 1992 injury by

accident.    Dr. J. Michael Becker, a chiropractor, began treating

Carter in May 1993 upon the employer's approval.    Dr. Becker

attributed Carter's current cervical condition to the October 20,

1992 accident.   Dr. Becker opined that the industrial accident

aggravated Carter's underlying pre-existing degenerative

condition.   Dr. Becker's opinion constitutes credible evidence to

support the commission's findings and it establishes that

Carter's disability is compensable.     See Russell Loungewear v.

Gray, 2 Va. App. 90, 95, 341 S.E.2d 824, 826 (1986) (industrial

accident causing aggravation of pre-existing condition with

resultant disability is compensable).    "The existence of contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."     Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     In its role as fact finder, the commission was entitled to

accept Dr. Becker's opinion, and to discount Dr. Castern's

opinion.    Dr. Castern did not unequivocally exclude the

possibility of a causal relationship, he merely found it




                                  2
questionable.    Moreover, the employer's argument that Dr.

Becker's opinion is not credible because he is a chiropractor is

without merit.   Nothing in the record proves that Dr. Becker is

unqualified to render an opinion or that his opinion is not

credible.   Finally, the commission was entitled to accept

Carter's testimony that, although he did not seek medical

treatment between October 29, 1992 and April 15, 1993, he

suffered from ongoing cervical symptoms during this period.
     For these reasons, we affirm the commission's decision.

                                          Affirmed.




                                  3